Case 2:20-cv-12225-GCS-APP ECF No. 15, PageID.422 Filed 01/06/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




Carhartt, Inc.,

                                     Plaintiff(s),

v.                                                       Case No. 2:20−cv−12225−GCS−APP
                                                         Hon. George Caram Steeh
Creestock.com, et al.,

                                     Defendant(s).




                                CLERK'S ENTRY OF DEFAULT

Party in Default: Tee Do it Better

     The default of the party named above for failure to plead or otherwise defend is entered.



                                        Certificate of Service

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record herein by electronic means or first class U.S. mail.

                                                     KINIKIA D. ESSIX, CLERK OF COURT


                                                 By: s/ L. Granger
                                                     Deputy Clerk

Dated: January 6, 2021
